DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.
 Claim 17 was canceled.
Claims 1-11, 14, 15, and 18-20 remain pending.
Claims 1-11 and 14 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2020.
Claims 15 and 18-20 are under consideration.
Rejections not reiterated are withdrawn. After further consideration of the amended claims and Applicant’s response filed 4/26/2022, the rejection of claims 15 and 17-20 for lack of enablement is withdrawn. In all previous actions on the merits, examination was limited to the elected species of “agent capable of inhibiting the expression of SULF2”, i.e. siRNA specific to SULF2. In the interest of compact prosecution, the remaining species of agents specific to SULF2 (i.e. an antibody, an aptamer, and a small molecule compound) are rejoined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 15 and 17-20 are drawn to the genus of agents “capable of inhibiting the expression of SULF2”.  At paragraph [76] on p24, the specification states:
the term "agent inhibiting expression" means a substance capable of inhibiting the production of a transcript or protein expressed and produced in a gene. Examples of the agent include transcription factors that bind to genes and inhibit at a transcription level, interfering RNAs such as miRNA, siRNA and shRNA that bind to the transcribed and synthesized transcript and degrade the transcript, antibodies capable of binding to the expressed SULF2 or LCN2 protein, and the like.

The phrase “capable of inhibiting the production of a transcript or a protein expressed and produced in a gene” is most reasonably interpreted as “capable of inhibiting the production of a transcript or a protein expressed and produced by a gene”. Therefore the genus of agents is considered to be drawn to agents that inhibit production of a SULF2 transcript or that inhibit the production of a SULF2 protein, i.e. agents that inhibit transcription or translation of SULF2. 
Claim 18 further limits the genus of agents to  “the group consisting of siRNA, an antibody, an aptamer, a small molecule compound, specific to SULF2.” The specification as filed does not define the claim phase “specific to SULF2”. However, the broadest reasonable interpretation would clearly include agents that inhibit the expression of SULF2 preferentially.  The phrase is not interpreted as including general or global inhibitors of transcription or translation.  This interpretation is consistent with a review of the specification as a whole which appears to be directed to inhibitors such as siRNAs that bind SULF2 mRNA, and which exemplifies a .
There is a failure to meet the written description requirement because the specification as filed fails to adequately describe the genus of agents “capable of inhibiting expression of SULF2”, and in particular the genera of “siRNA, an antibody, an aptamer, a small molecule compound, specific to SULF2”.
Regarding the sub-genus of siRNA specific to SULF2, the Office acknowledges that siRNAs capable of inhibiting SULF2 expression by binding to a SULF2 mRNA were known in the prior art.  However, the claims are not considered to be limited to such siRNAs.  The claims are considered to embrace siRNAs that act indirectly to inhibit expression of SULF2, e.g. by inhibiting expression of positive regulators of SULF2 expression.  The specification as filed does not disclose any of these siRNAs.  
Regarding the sub-genera of antibodies and aptamers, the specification as filed does not disclose a single example of any one of these that is capable of inhibiting the transcription or translation of SULF2.  While the specification indicates that “antibodies capable of binding to the expressed SULF2” are members of the claimed genus, there is no evidence of record nor reason to believe that an antibody that binds to existing SULF2 can inhibit the transcription or translation of SULF2, as required by the claims. Similarly, there is no disclosure of any aptamer that is capable of inhibiting the expression of SULF2, particularly with the specificity recited in claim 18.
The specification discloses a single example of a small molecule that appears to negatively affect the level of SULF2 n a cell, i.e. OKN-007. However, at the time of the invention, it was unclear if this effect was mediated by inhibiting production of the protein, or perhaps increasing the degradation of the protein. For example, de Souza et al (PLoS ONE 10(8): e0134276, 2015) taught that OKN-007 decreased “immunoexpression” of SULF2, but did not determine if this was a pre-translational or post-translational effect.  Therefore it is unknown if Applicant has disclosed a single example of a small molecule compound that inhibits the expression of SULF2, and in any event, the disclosure of only a single species would be insufficient to satisfy the written description requirement, as discussed more fully below.  
Applicant is referred to MPEP 2163(II)(A)(3)(a)(i and ii), which indicates that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure indicates that the patentee has invented species sufficient to constitute the genus. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.
The failure to disclose siRNAs that can indirectly inhibit SULF2 expression (particularly in the “specific” manner required by claim 18) results in a failure to a satisfy the written description for the sub-genus of siRNA inhibitors, because the specification also fails to disclose the relevant identifying characteristics of the members of this genus. 
The failure to disclose a single example of any antibody or aptamer that can inhibit the transcription or translation of SULF2, results in a failure to a satisfy the written description for the sub-genera of antibody and aptamer inhibitors, because the specification also fails to disclose the relevant identifying characteristics of the members of these genera. The specification provides no guidance as to what are the structural features of antibodies or aptamers that have the ability to inhibit SULF2 transcription or translation as opposed to the structural features of antibodies and aptamers in general.
The disclosure of, at most, only a single species of small molecule compound that inhibits SULF2 expression is insufficient to provide an adequate written description of this genus of SULF2 inhibitors. As discussed above, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  In this case, the phrase “small molecule compound” provides no limitation on the structure of the small molecules in the genus, and the specification has not provided any guidance as to the structural features that are required to inhibit SULF2 transcription and translation.
In the interest of compact prosecution, it is noted that Applicant may have wished to claim inhibitors of SULF2 expression or activity. However, this would not have affected the rejection above because the specification fails to disclose any example of an antibody or aptamer that inhibits SULF2 activity, and only discloses a single example of a small molecule that does so (by decreasing immunodetectable SULF2).  It is noted that antibodies and aptamers that bind to a given enzyme do not necessarily inhibit the activity of that enzyme, and the specification has provided no guidance as to what are the structural features of an antibody, aptamer, or small molecule, that would be required to inhibit SULF2 activity. Therefore, the specification does not provide an adequate written description of the genera of antibodies, aptamers, or small molecule compounds that inhibit the activity of SULF2.
This rejection could be overcome by limiting the genus of agents “capable of inhibiting expression of SULF2” to siRNAs and shRNAs that hybridize to a SULF2 transcript and degrade the transcript (see specification at paragraph [76]. 

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.  See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635